DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 3-5, 8-10, 12 and 13 are objected to because of the following informalities:    
Claim 1:
Line 6 recites “receives customer message”, which should be rewritten as “receives the customer messages”.
Line 8 recites “tagging customer messages”, which should be rewritten as “tagging the customer messages”.

Claim 3:
Line 5 recites “said defined native instruction of codes”, which should be rewritten as “said defined native instruction set of codes” for consistency.
Line 7 recites “the native instruction set”, which should be rewritten as “the defined native instruction set of codes” for consistency.
Line 8 recites “the native instruction set”, which should be rewritten as “the defined native instruction set of codes” for consistency.

Claim 4:
Line 6 recites “from the native instruction set”, which should be rewritten as “from the defined native instruction set of codes” for consistency. 
Lines 7-8 recites “from the native instruction set”, which should be rewritten as “from the defined native instruction set of codes” for consistency.

Claim 5:
Line 3 recites “tagging outputs”, which should be rewritten as “tagging the outputs”.

Claim 8:
Part d recites “transforming features”, which should be rewritten as “transforming the features”.
Part g recites “tagged by analysts”, which should be rewritten as “tagged by the analysts”.
Part i recites “publishing models”, which should be rewritten as “publishing the models”.

Claim 9:
Line 1 recites “wherein text processing”, which should be rewritten as “wherein the text processing”.

Claim 10:
Line 1 recites “where library”, which should be rewritten as “where the library”.

Claim 12:
Part d recites “processing untagged data”, which should be rewritten as “processing the untagged data”.
Part e recites “tagging processed data”, which should be rewritten as “tagging the processed data”.

Claim 13:
Line 1 recites “where an artificial intelligence system”, which should be rewritten as “wherein the artificial intelligence system”.
Part e recites “by a message analysis”, which should be rewritten as “by the message analysis”.
Part e recites “the output”, which should be rewritten as “the outputs”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 8, 11, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the internet", “the global system” and “the Internet protocol suite (TCP/IP)” in lines 1-2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites “wherein said server” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites “the neural network layers” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “from the output” in part c, “the highest prediction score accuracy” in part f, “the class imbalance of phrases” in part g.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 11, the phrase "such as" (recited in line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 12 recites “the machine learning model” in part b.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 13 recites “transmitting the outputs” in part c.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 15 recites “the neural network layers” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lafontaine, US Patent Application Publication No. US 2020/0143225 A1.

As to independent claim 1, Lafontaine discloses a system for automatically tagging customer messages, the system comprises:
a. a computer network (paragraph [0037] and Figure 1: computer network 110 such as internet);
b. a user computational device (paragraph [0037] and Figure 1: user computational device 102);
c. a database for storing customer messages (Figure 1C and paragraphs [0045] and [0053]: information such as text/input from user is stored in database 166);
d. a server gateway in communication with said user computational device through said computer network (paragraph [0037] and Figure 1: the user computational device in communication with the server gateway through the computer network), said server gateway receives customer message from said database, said server gateway comprising of an artificial intelligence system for processing, analyzing, and tagging customer messages (paragraph [0039]: the user operates user app interface to intake information for review by an artificial intelligence engine being operated by server gateway 112; paragraph [0043]: the information is received by server gateway and analyzed by AI engine; paragraph [0067]: text information may be labeled/tagged).

As to dependent claim 2, Lafontaine discloses wherein the computer network is the internet, which is the global system of interconnected computer networks that use the Internet protocol suite (TCP/IP) to link devices worldwide (paragraph [0037]).

As to dependent claim 3, Lafontaine discloses where said user computational device comprises a user input device, a user interface, a user processor, a user memory, and a user display device (paragraph [0038]), wherein said user memory stores a defined native instruction set of codes; wherein said user processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction of codes; wherein said user computational device comprises a first set of machine code selected from the native instruction set for receiving information through said user interface and said user input device, and a second set of machine codes selected from the native instruction set for transmitting said information to said server gateway (paragraphs [0048]-[0049]).

As to dependent claim 4, Lafontaine discloses where said server gateway comprises a server processor, a Server interface, and a server memory, wherein said server memory stores a defined native instruction set of codes; wherein said server processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said server comprises a first set of machine codes selected from the native instruction set for receiving information from said user computational device, and a second set of machine codes selected from the native instruction set for executing functions of said artificial intelligence system (paragraph [0050]).

As to dependent claim 5, Lafontaine discloses where the artificial intelligence system comprises a message text input, tokenizer for tokenizing said message text input, artificial engine (AI engine) for processing outputs from the said tokenizer, and message analysis for tagging outputs from said AI engine (paragraphs [0031], [0032] and [0043]).

As to dependent claim 6, Lafontaine discloses where said AI engine comprises a deep belief network (DBN), where the DBN further comprises multiple layers of latent variables (“hidden units”) with connections between the layers but not between units within each layer (paragraphs [0056]-[0057]).

As to dependent claim 7, Lafontaine discloses where said AI engine comprises a convolutional neural network (CNN), where the CNN further comprises additional separate convolutional layers for extraction, in addition to the neural network layers for classification/identifications (paragraphs [0058]-[0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine, US Patent Application Publication No. US 2020/0143225 A1, and further in view of Winder, US Patent Application Publication No. US 2019/0102614 A1.

As to independent claim 8, Lafontaine discloses a method for tagging model development comprises
a. tagging data by analysts (paragraphs [0011], [0031]: [0032]: document/text can be broken down into tokens and analyzed for parts of speech and or other features, and this step can be done manually);
b. inputting tagged data into a text processing (paragraph [0032]: the tokens may then be fed to an algorithm for natural language processing);
c. extracting features from the output of said text processing (paragraph [0032]: the tokens are analyzed for features);
d. transforming features into vector representations using a library (paragraph [0033]: the tokens may be sorted into vectors and assembling such vectors through the Vector Space Model or other libraries);
e. generating models from said vector representations (paragraph [0033]: the Vector Space Model method results in a set of vectors);
h. creating macro tags by combining tags having a label indistinctness and high confusion matrix with other tags (paragraph [0045]: group information according to a particular incident or according to other markers of information);
Lafontaine, however, does not disclose f. tuning model hyper parameters to achieve the highest prediction score accuracy; g. analyzing the class imbalance of phrases that have been tagged by analysts; i. publishing models; and j. generating live predictions of phrases and tags by said published models.
	In the same field of endeavor, Winder discloses a process that can employed to train a machine learning classifier so as to generate a machine learning model comprising one or more training documents used to teach the machine learning classifier, wherein the training documents can be used to support a supervised learning scheme, and supervised learning can refer to the machine learning task of inferring a function from labeled/tagged training data (paragraph [0053]).  Winder further discloses one or more annotated documents can be received by the system generating the machine learning classifier, wherein the annotated documents can be annotated with a part-of-speech for each word in the document, and all event trigger words marks (paragraph [0068] and Figure 6.  Winder further discloses once the document have been received, the document is parsed and event trigger words are extracted, and for each word located in the annotated document that has been annotated with a part-of-speech as noun or verb in the training document, the process can generate a training vector and label or tag a word based on whether is an event trigger or not an event trigger (paragraph [0068]).  Winder further discloses training vector can be created for each word, and undersampling can be applied to the generated training vectors (paragraph [0070]).  Winder further discloses to mitigate imbalance (as there are many more non-event trigger words than event trigger words), undersampling can be applied to remove all but 25% (as an example) of the training vector that are labeled with non event trigger words, then the machine learning classifier can be trained using the generated and remaining training vectors (paragraph [0071]).  Winder further discloses the vectors remaining can be used to train a model using a Bayesian Logistic Regression, and cross validation across the training vectors is used to determine the optimal Laplacian hyperparameter of the set (paragraph [0071]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lafontaine to include tuning model hyper parameters to achieve the highest prediction score accuracy; analyzing the class imbalance of phrases that have been tagged by analysts; publishing models; and  generating live predictions of phrases and tags by said published models, as taught by Winder for the purpose of classifying text into one or more categories.
As to dependent claim 9, Lafontaine discloses where text processing processes tagged data by normalizing phrases, by removing stop words, and by stemming (paragraph [0031]).

As to dependent claim10, Lafontaine discloses where library is Word2Vec (paragraph [0035]).

As to dependent claim 11, Lafontaine does not disclose but Winder discloses where generating models from vector representations using techniques such as Logistic Regression (Winder, paragraphs [0067], [0071]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang), US Patent Application Publication No. US 2018/0322411 A1 and further in view of Lafontaine, US Patent Application Publication No. US 2020/0143225 A1.

As to independent claim 12, Wang discloses a method for creating and operating a new model for understanding customer message, the method comprises
a. tagging data for a training machine learning model (paragraphs [0030]-[0031]: the trained models received and retrieve the unstructured texts and tag them with determined classification); 
b. training the machine learning model by inputting the tagged data (paragraphs [0022], [0031]: an analyst performed the task  of manual tagging and validation of accuracy for the models in the machine learning); 
c. receiving untagged data from an external source (paragraph [0021] and Figure 1: unstructured text or verbatims (untagged data) from different sources such as Facebook, Twitter, etc., are sent to trained models of the machine learning); 
d. processing untagged data for outputting processed data (paragraph [0032]: a first relevance engine may be applied to a verbatim to determine whether the verbatim is relevant to a corporation or product of interest to a data analyst); and 
e. tagging processed data using message analysis (paragraph [0032]: the verbatim may be tagged with a token or classification code).
Wang, however, does not disclose processing untagged data by an artificial intelligence system.
In the same field of endeavor, Lafontaine discloses analyzing input information such as text according an artificial intelligence (AI) model, wherein the AI model may include machine learning and/or deep learning algorithm (paragraph [0028]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wang to include an artificial intelligence model, as taught by Lafontaine for the purpose of analyzing text data.

As to dependent claim 13, Wang and Lafontaine discloses where an artificial intelligence system comprises the steps of 
a. receiving message text input (Lafontaine, paragraph [0028]); 
b. tokenizing, by a tokenizer, the message text input (Lafontaine, paragraphs [0029]-[0031]; 
c. transmitting the outputs of said tokenizer to the said AI engine (Lafontaine, paragraph [0032]); 
d. processing, by AI engine, the outputs of said tokenizer (Lafontaine, paragraph [0045]); and 
e. analyzing, by a message analysis, the output from the said AI engine (Lafontaine, paragraph [0045])).

As to dependent claim 14, Wang does not disclose but Lafontaine discloses wherein the AI engine comprises a deep belief network (DBN), where the DBN further comprises multiple layers of latent variables (“hidden units”) with connections between the layers but not between units within each layer (Lafontaine, paragraphs [0056]-[0057]).

As to dependent claim 15, Wang does not disclose but Lafontaine discloses wherein the AI engine comprises a convolutional neural network (CNN), where the CNN further comprises additional separate convolutional layers for extraction, in addition to the neural network layers for classification/identifications (Lafontaine, paragraphs [0058]-[0059]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177